Citation Nr: 1142137	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  10-22 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen whether the character of appellant's service is a bar to payment of VA compensation.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant had active service from September 1966 to September 1967; he was discharged conditionally so that he might reenlist.  Thereafter he served from September 1967 to September 1970 and his service was characterized as under other than honorable conditions.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 decision of the RO in Los Angeles, California.

In August 2011, the appellant presented testimony at the RO in Los Angeles, California, during a Board hearing chaired by the undersigned Veterans Law Judge via videoconference from Washington, D.C.  A transcript of the hearing is associated with the claims file.

Finally, the Board notes that the appellant requested on the record of the August 2011 hearing that his case should be advanced on the Board's docket due to his age.  For purposes of advancement on the docket, "advanced age" is defined as 75 or more years of age.  See 38 CFR § 20.900 (c)(1) (2011).  Based on the appellant's birth date in September 1949, this criterion is not met, and the Board finds that the appellant's motion for advancement on the Board's docket must be denied.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that VA's duty to notify the claimant of what information or evidence is necessary to reopen and substantiate the claim is met.  The appellant received an other than honorable discharge.  Such a discharge deprives the claimant of all gratuitous VA benefits.  Such a discharge is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12 (2011).  

In August 2003, the Board issued a decision declining to reopen the issue of whether the character of appellant's service was a bar to payment of VA compensation.  As reconsideration of the Board's August 2003 decision was denied in February 2004, and no other exception to finality applies, the August 2003 Board decision is not subject to revision on the same factual basis.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100(a) (2011).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Otherwise, the claim can be reopened and considered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

The new and material evidence requirement set forth in 38 U.S.C.A. § 5108 applies to the reopening of claims that were disallowed for any reason, including character of discharge.  See D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).  Thus, the appellant's claim for VA benefits is to be considered as an application to reopen the issue of whether the character of the appellant's service constitutes a bar to VA benefits.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  A "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1) (2011).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) addressed the adequacy of VCAA notice in cases concerning the character of service in Dennis v. Nicholson, 21 Vet. App. 18 (2007).  In that case, the appellant was not provided VCAA notice prior to the adjudication of his claim, or at any time thereafter.  In determining that this error was prejudicial, the CAVC held that the Board's determination whether a claimant was insane at the time of commission of the offenses for which he or she was ultimately discharged is a question of fact, and thus there remained a question of fact on which evidence might be submitted.  The CAVC held that a remand was required to provide VCAA-compliant notice.  

In addition, this case involves the predicate determination of whether new and material evidence has been received.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  

The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

Here, as in Dennis, there remains a question of fact on which additional, material evidence might still be submitted.  However, the RO did not provide the appellant with any VCAA correspondence, to include Kent notice regarding reopening claims.  Moreover, a review of correspondence submitted by the appellant reveals that actual knowledge of the evidence necessary to reopen and substantiate his claim cannot be imputed to him.  For these reasons, a remand is necessary.

In addition, the Board notes that the appellant has submitted additional evidence after the April 2010 statement of the case, which has not been considered by the RO.  On remand, the RO will have an opportunity to consider that evidence and determine whether it is new and material with respect to whether the character of appellant's service is a bar to payment of VA compensation.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice should advise the appellant of what evidence and information is necessary to reopen the issue of whether the character of his service constitutes a bar to VA benefits, and what evidence is necessary to substantiate the elements required to establish whether the appellant is entitled to VA benefits (based on character of discharge).  

The appellant should be afforded the appropriate period of time for response to all written notice and development as required by VA law. 

2.  Readjudicate the remanded claim.  In so doing, consider any evidence submitted by the evidence subsequent to the statement of the case.  If the benefit sought on appeal is not granted, the appellant should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

